Citation Nr: 1450963	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from January 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for bilateral hearing loss.  In June 2011, the appellant's claim was transferred to the New York, New York, RO.  Jurisdiction now lies with the Togus, Maine, RO.  In February 2014, the claim was remanded for a videoconference hearing.  

In September 2014, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and associated with the Veteran's Virtual VA eFolder.  


FINDING OF FACT

The competent and credible evidence of record fails to establish that the appellant's diagnosed hearing loss had its onset in service, within one year of service discharge, or is otherwise related to his active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

 Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent in April 2009.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO associated the appellant's service treatment records and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The appellant was afforded VA examination in connection with the claim.  The Board finds the November 2010 VA audiology examination was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the appellant, including eliciting a history from the appellant, and provided the information necessary to decide the claim.  

 Discussion of the appellant's September 2014 videoconference Board hearing is necessary as well.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked. They were met here.  The appellant was questioned with regard to the onset of his hearing loss and how it related to his active service.  The Veterans Law Judge (VLJ) sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection-Bilateral Hearing Loss

The appellant asserts that service connection is warranted for bilateral hearing loss based on service incurrence.  He maintains that although his military occupational specialty was cook, he was in combat loading ammunition on the Howitzers while stationed in Vietnam.  He stated that he performed this work on a regular basis without the benefit of hearing protection in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

However, the United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not presumptively establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining whether an injury occurred in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

Service treatment records are devoid of findings or diagnoses of bilateral hearing loss for VA purposes.  The appellant's hearing was evaluated on pre-induction examination and separation examination in service.  Findings on both audiology examinations in service were within normal limits.  Hearing loss for VA purposes was not shown.  

 The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5. 155, 159 (1993).  

 After service, the appellant underwent a VA audiological consultation in October 2008.  He reported that he often had to turn up the television while viewing.  Pure tone testing revealed normal hearing acuity through 1000 hz sloping to moderate to severe sensorineural hearing loss thereafter, bilaterally.  He had good speech discrimination of 84 percent, bilaterally.  The appellant was counseled regarding the results of his audiological evaluation and told that he was not eligible for VA issued hearing aids at the time.  He related that he was not interested in hearing aids at that time.  

In January 2009, buddy statements were received from the appellant's Colonel and another serviceman in support of the appellant's claim.  Both indicated that the appellant participated in aid assaults and other daily combat operations while in Vietnam.  

In March 2009, the appellant was seen by VA for a hearing aid appointment.  He had decided that he wanted to try a trial binaural amplification.  Binaural ear impressions were taken and his amplification options were discussed.  

In May 2009, the Veteran underwent a VA examination.  The appellant reported that he noticed a decline in hearing approximately 4 to 5 months after military service.  He reported that he turns the television louder and has difficulty with hearing high frequencies.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
65
LEFT
15
20
40
55
65

Speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral hearing within normal limits from 250 hz to 1000 hz with a mild sloping to profound sensorineural hearing loss from 1500 hz to 8000 hz.  The examiner stated that the appellant's bilateral hearing loss was not caused by or a result of noise exposure in service.  This opinion was based upon the appellant's hearing being within normal limits, bilaterally, at the time of separation from service according to his separation examination of December 1966.  

The appellant also submitted internet articles on the Army Hearing Program in support of his claim.  

The appellant underwent a VA audiology examination in November 2010.  The appellant stated he noted progressive hearing loss at the time he separated from service.  He related he had been wearing VA issued hearing aids for 2 years at the time of the examination, and he found them to be helpful.  He related he had most difficulty hearing "when people spoke softly".  He related service in the artillery unit from January 1965 to January 1967. He described "constant" exposure in service to "105 Howitzers firing" while serving in Vietnam.  Post discharge, he worked as a laborer.  He denied any post service occupational or recreational noise exposure.  He also had no familial hearing loss, ear disease, head, or ear trauma.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
55
65
LEFT
20
20
45
60
70

Speech recognition scores were 68 percent, bilaterally.  The diagnosis was moderate bilateral sloping sensorineural hearing loss.  The examiner found the appellant's bilateral hearing loss to be less likely as not due to service-related noise exposure/acoustic trauma.  The examiner opined that given that the appellant was found to have normal hearing with no evidence of significant threshold shifts in service at the time of his separation, it was believed to be less likely than not that his hearing loss is associated with service related noise exposure/acoustic trauma.  In his appeal document, the appellant stated that noise induced hearing loss could happen over a period of time.  However, the examiner stated that was only if the noise continues which was not the case in this instance.  

The appellant testified at a videoconference hearing before the undersigned VLJ in September 2014.  He testified that he was attached to a unit wherein he was consistently exposed to 105 Howitzers while in Vietnam.  He related that Howitzers were the second loudest percussion weapons used at that time.  His position, besides as a cook, was as an "ammo monkey" or "ammo donkey."  He related that his job was to dump ammunition.  He had high frequency hearing loss in both ears.  He testified that after service, he worked in light construction (carpentry) and commercial clamming.  He had not had any significant noise exposure since service.  

As to the appellant's hearing loss, there was no evidence of bilateral hearing loss in service, at service discharge, or within one year of service discharge.  However, there is evidence of a present hearing loss, and therefore, the first element of Shedden has been established.  The Board has also considered the appellant's statements concerning in-service noise exposure.  He did serve in the Army and he did submit statements in support of his claim from his Colonel and another serviceman that he participated in air assaults and other combat stress during daily operations.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Accordingly, Shedden element (2) is satisfied.  

A finding of a nexus between the appellant's current bilateral hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, there is no indication that noise exposure in service resulted in any hearing loss injury.  The appellant's service treatment records do not indicate any abnormalities with respect to his ears upon separation.  The record is devoid of any competent medical evidence which even hints of an ear injury.  Moreover, audiometric findings completed in connection with separation from service reflected normal results.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss is causally related to active service sufficient to establish service connection.  

The post-service evidence does not reflect complaints or treatment for bilateral hearing loss or tinnitus prior to June 2008, when the appellant gave medical history of bilateral hearing loss.  This was 41 years following the appellant's separation from active duty service.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his bilateral hearing loss for many decades, the evidence includes the appellant's statements asserting continuity of symptoms with respect to his hearing loss since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is no dispute that the appellant is competent to report symptoms of difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

Here, the Board finds that the appellant's reported history of continued bilateral hearing loss since active service, while competent, is nonetheless not credible.  First, as noted, the appellant claimed hearing loss 4 to 5 months after service. When examined in November 2010, he related progressive hearing loss since service discharge.  The first statement weighs against the appellant's credibility as it would have been in his best interest to report problems with hearing since service, if such had been the case.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Next, service connection may be granted when the evidence establishes a causal relationship between active duty service and current complaints.  The weight of the competent evidence does not attribute the appellant's bilateral hearing loss to active service, including in-service noise exposure.  

To that end, the Board places significant probative value on the November 2010 VA examination undertaken to specifically address the appellant's bilateral hearing loss claim. The November 2010 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his active service, to include military noise exposure.  The VA examiner's negative opinion was based on the normal hearing in service and at service discharge, with no evidence of threshold shifts at that time.  Also, there is no evidence of hearing loss complaints for more than 40 years after service discharge.  

The Board finds that the November 2010 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file. Moreover, the November 2010 VA examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  

The Board has also considered the appellant's statements asserting a nexus between his currently-diagnosed bilateral hearing loss and his active duty service.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

Although the appellant is competent to report that he has hearing problems, he is not competent to render a medical opinion as to the etiology of this claimed disorder.  Such requires a level of medical expertise that the appellant does not possess.  Moreover, the Board finds that the November 2010 VA examiner's opinion is the most probative evidence of record, as she reviewed his records, considered his reported history, and conducted a detailed examination.  The Board does not find the appellant's statements concerning the etiology of his claimed bilateral hearing loss to be credible, as they are inconsistent with probative and objective medical evidence of record which concluded that his claimed bilateral hearing loss was not a result of events in service.  Moreover, he claims that hearing loss can occur over a period of time.  But, as set out by the November 2010 VA examiner, that occurs only if the noise exposure continues.  Such is not the case in this regard.  Thus, the Board attaches greater probative weight to the clinical findings discussed above than to the appellant's lay statements.  As such, the preponderance of the evidence weighs against a finding that the appellant's bilateral hearing loss developed in service or is due to any event or injury in service.  

The Board has considered whether presumptive service connection for a chronic disease is warranted.  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).  As the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have also not been satisfied.  

For the foregoing reasons, Shedden element 3 is not met as to a sufficient causal relationship between bilateral hearing loss and service and, therefore, the claim for service connection for bilateral hearing loss must be denied on a direct and presumptive basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


